            Case 1:20-cv-01803-AKH Document 46 Filed 03/16/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW Y                         DCSUNY
                                                                            DOCUMENT
JOSE L. VELESACA and ABRAHAM CARLO                                          ELECTRONICALLY Fl LED
UZA TEGUI NAVARRO, on their own behalf and on                               DOC H:- - -~t-T--:::-1'-- --
behalf of others similarly situated,
                                                                                                           J
                           Petitioners-Plaintiffs,

           V.                                                   Case No. 1:20-cv-1803

 THOMAS R. DECKER, in his official capacity as New
 York Field Office Director for U.S. Immigration and
 Customs Enforcement; MATTHEW ALBEN CE, in his
 official capacity as the Acting Director for U.S.
 Immigration and Customs Enforcement; UNITED
 STA TES        IMMIGRATION            AND      CUSTOMS
 ENFORCEMENT; CHAD WOLF, in his official
 capacity as Acting Secretary of the U.S. Department of
 Homeland Security; UNITED STATES DEPARTMENT
 OF HOMELAND SECURITY; CARL E. DUBOIS, in
 his official capacity as the Sheriff of Orange County,

                          Res ondents-Defendants.

                             NOTICE OF MOTION FOR LEA VE
                            TO FILE DOCUMENT UNDER SEAL

       PLEASE TAKE NOTICE that the petitioners-plaintiffs will move this Court on a return

date to be determined by the Court for an order granting them leave to file the Declaration of Dr.

Joseph Giardino in support their motion for a preliminary injunction   (ECF 40) under seal.
Counsel have met and conferred with counsel for the respondents-defendants who consent to this

request.

       In support of this motion, the petitioners-plaintiffs file the attached Memorandum of Law

in Support of Motion for Leave to File Document Under Seal. The petitioners-plaintiffs have

also mailed an unredacted hard copy of the Declaration to Chambers pursuant to the Court' s

Individual Rules, and they have emailed and mailed a hard copy to counsel for the government.
         Case 1:20-cv-01803-AKH Document 46 Filed 03/16/20 Page 2 of 2




   Dated:     March 16, 2020                      Respectfully Submitted,
              New York, N.Y.
                                                  Isl Robert Hodgson
                                                  ROBERT HODGSON
                                                  AMYBELSHER
                                                  CHRISTOPHER DUNN
                                                  MEGAN SALLOMI
                                                  New York Civil Liberties
                                                     Foundation
                                                  125 Broad Street, 19th Floor
                                                  New York, NY 10004
                                                  Tel : (212) 607-3300
                                                  abelsher@nyclu.org

                                                  THOMAS SCOTT-RAILTON°
                                                  NIJI JAIN
                                                  JENN ROLNICK BORCHETTA
                                                  The Bronx Defenders
                                                  360 E. 161 st Street
                                                  Bronx, NY 10451
                                                  Tel: (718) 838-7878
                                                  njain@bronxdefenders.org

                                                  Counsel for Petitioners-Plaintiffs




· Law Graduate pending admission, practicing under supervision.
                                              2
